Citation Nr: 0406028	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  95-24 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for post traumatic stress disorder.  He responded with a 
Notice of Disagreement received in February 1995, and was 
sent a June 1995 Statement of the Case.  He then filed a VA 
Form 9, perfecting his appeal of this issue.  He also 
requested a personal hearing at the RO before a member of the 
Board.  

Within a February 1997 rating decision, the veteran was found 
to be incompetent to handle disbursement of his compensation 
benefits, and his wife was named as his payee.  In a May 1997 
written statement the veteran, acting through his wife, 
waived his Board hearing request and instead requested a 
personal hearing before a hearing officer at the RO.  He and 
his wife testified at such a hearing in September 1997.  In a 
September 2001 rating decision, the veteran was found to be 
competent to handle disbursement of his compensation 
benefits.  

The veteran's claim was presented to the Board in January 
1999, at which time the Board reopened the claim based on the 
submission of new and material evidence, and remanded it to 
the RO for consideration on the merits.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran did not engage in combat during his military 
service.  

3.  Credible evidence has been presented establishing that 
the veteran experienced an event during service that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of himself or others, and has post 
traumatic stress disorder as a result.  


CONCLUSION OF LAW

The criteria for the award of service connection for post 
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159); see also Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  By virtue of the June 
1995 Statement of the Case, the various Supplemental 
Statements of the Case, and the August 2003 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
received medical care at the VA medical centers in 
Jacksonville and Gainesville, FL, and these records were 
obtained.  No private medical records have been obtained, as 
no such records have been identified by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, the veteran has been afforded numerous 
VA psychiatric examinations during the pendency of his 
appeal.  For these reasons, his appeal is ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in August 2003 detailing the evidence that was 
necessary to substantiate his claims.  However, because of 
the changes in the law introduced by the Veterans Benefits 
Act of 2003, the VA may proceed on a decision in the present 
case.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)].  Whereas, 
Quartuccio required VA to inform "the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide," 38 C.F.R. 
section 3.159(b) added a fourth element, according to the 
Court.  The VA must "'also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.'" (Pelegrini, quoting 38 C.F.R. § 3.159(b)(1)).  
"In other words, as a fourth element of the requisite notice, 
the Secretary must tell the claimant as to the matter at 
issue to 'give us everything you've got pertaining to your 
claim(s)', or something to that effect."  Id. 

The Court also held that 38 U.S.C.A. § 5103(a) requires the 
VA to provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claim in 
March 1994, many years prior to the passage of the VCAA and 
the modifications to 38 U.S.C. § 5103(a) therein.  Subsequent 
to that initial decision, the RO again considered the 
veteran's claims on several occasions, most recently in 
October 2003.  Following the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain, 
as has already been discussed above.  Thereafter, the 
veteran's claim was reconsidered in October 2003 in light of 
the additional development performed subsequent to the 
passage of the VCAA.  Therefore, the Board finds no evidence 
of prejudicial error in the present case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding that 
the Court must take due account of the 38 U.S.C.A. § 7261(b) 
rule of prejudicial error when considering VA compliance with 
the VCAA).  

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

The veteran has claimed combat exposure during his service in 
Vietnam.  According to his DD-214, the veteran was awarded 
the National Defense Service Medal, the Good Conduct Medal, 
the Vietnam Campaign Medal, and the Vietnam Service Medal; 
none of these medals, in and of itself, is indicative of 
combat service.  He served in Vietnam from October 27, 1970, 
to October 13, 1971, as a wheeled vehicle repairman with the 
129th Aviation Company (Assault Helicopter).  The veteran's 
military occupational specialty also is not, in and of 
itself, indicative of combat exposure.  Overall, the evidence 
does not establish that the veteran served in combat.  
Because the Board finds the veteran did not participate in 
combat, corroborative evidence must be presented of his 
claimed in-service stressors.  

The veteran has reported several stressor events while 
serving in Vietnam.  He stated that he watched his best 
friend, identified as Sgt. "[redacted]", "[redacted]", "[redacted]", or 
"[redacted]", die from a medication overdose.  He also lost a 
friend, Corporal "[redacted]", who was killed on "Hamburger 
Hill."  Finally, according to his 1997 hearing testimony, he 
feared for his life "every day" he was in Vietnam.  

In order to assist the veteran with the development of his 
claim, the RO asked the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for verification of the 
deaths of "Sgt. [redacted]" and/or "Corporal [redacted]".  In 
September 2001, USASCRUR responded with verification that a 
Sgt. [redacted] died on June [redacted], 1971 as a result of a 
self-induced accident.  Sgt. [redacted] was assigned to the 129th 
Aviation Co. at the time of his death.  

According to the U.S. Court of Appeals for Veterans Claims 
(Court), the veteran need not submit evidence of personal 
participation in stressful events; he need only submit, or 
point the VA to, "independent evidence of the occurrence of 
a stressful event, [which] . . . .implies his personal 
exposure."  Pentecost v. Principi, 16 Vet. App.  124, 128-29 
(2002).  In the present case, the evidence of record verifies 
a number of the details offered by the veteran.  The deceased 
soldier was a member of the veteran's unit and died during 
the veteran's service period overseas in Vietnam.  
Additionally, the reports from USASCRUR verify Sgt. [redacted] 
death under accidental, non-hostile circumstances.  Thus, in 
the present case, service department records support, and do 
not contradict, the claimant's testimony regarding a claimed 
noncombat stressor, and the Board accepts this event as true.  
See Doran, supra.  

The Board next notes that the veteran was diagnosed with post 
traumatic stress disorder following examination by VA 
psychiatrists in January 1994 and again in September 1996.  
The January 1994 examination report specifically notes the 
veteran's account of the death of a sergeant in his unit, and 
the psychiatrist who examined the veteran in 1996 reviewed 
the 1994 examination report in conjunction with his 
evaluation of the veteran.  Therefore, both these diagnoses 
are based, at least in part, on the aforementioned verified 
stressor incident.  

In conclusion, the record contains corroborating evidence of 
an in-service stressor, as well as a current medical 
diagnosis of post traumatic stress disorder resulting from 
such a stressor.  Based on this evidence, and affording the 
veteran the benefit of the doubt, service connection for post 
traumatic stress disorder is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



